United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2067
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Ricky Brian Gurley

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                             Submitted: March 13, 2020
                               Filed: May 11, 2020
                                  [Unpublished]
                                  ____________

Before GRUENDER, WOLLMAN, and SHEPHERD, Circuit Judges.
                       _____________

PER CURIAM.

       Ricky Brian Gurley pleaded guilty to being a felon in possession of a firearm,
in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), and was sentenced to twenty-
four months’ imprisonment. As a special condition of supervised release, the district
court1 prohibited him from using social networking sites.

       We find no abuse of discretion in the district court’s decision to do so. See
United States v. Sherwood, 850 F.3d 391, 395 (8th Cir. 2017) (standard of review).
In imposing the special condition, the court considered that Gurley’s bond had been
revoked, in part, because Gurley had posted on Facebook that certain individuals
were working covertly with law enforcement. The district court thus completed the
requisite “individualized inquiry” before imposing the special condition, which we
conclude was “reasonably related” to Gurley’s history of cyberbullying. See United
States v. Carson, 924 F.3d 467, 474 (8th Cir. 2019) (citations omitted); see also 18
U.S.C. § 3583(d).

       Gurley also argues that the indictment was insufficient because it failed to
allege that he knew of his prohibited status under 18 U.S.C. § 922(g)(1). See Rehaif
v. United States, 139 S. Ct. 2191, 2200 (2019). The language of his indictment
closely followed the language of § 922(g)(1), however, and we thus conclude that it
sufficiently charged Gurley with being a felon in possession of a firearm. See United
States v. Jawher, 950 F.3d 576, 579 n.2 (8th Cir. 2020) (rejecting defendant’s
challenge to the indictment because the indictment “closely tracked the [statutory]
language . . . and sufficiently charged [the defendant] with being a prohibited person
in possession of a firearm”).

      The judgment is affirmed.
                     ______________________________




      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.

                                         -2-